Per Curiam.

It is the contention of relator that the entries of March 16 and October 23, 1959, are final orders and terminated the jurisdiction of the Juvenile Court.
The entry of March 16, 1959, reads in part:
* * The order heretofore made committing said minor to the temporary care of Jewish Children’s Bureau is hereby terminated, and it is ordered that * * * [the minor] be, and he hereby is, committed to the permanent care and custody of Jewish Children’s Bureau for the purpose of adoption, and is to become effective June 30, 1959, unless * * the mother of minor * * * shall in the meantime show good cause and compelling reason why said commitment for permanent custody should be set aside.” (Emphasis added.)
The entry of October 23, 1959, reads in part:
“* * * The court, finds that * * * mother of minor herein, has failed to show good cause or compelling reason why the order of March 16, 1959, should not be put into effect. * * # The court, having heard all the evidence on the [grandmother’s] motion * * * for custody of minor herein, orders that this motion be marked heard and submitted and that this matter he continued to December 8, 1959 * * (Emphasis added.)
It is obvious from a reading of these two entries that they are interlocutory in nature. Clearly they were not intended to be final because of the allowance for further proceedings and the continuance on December 8 to January 8, 1960, on which latter date the matter was continued indefinitely pending the outcome of the instant action in prohibition.
The judgment of the Court of Appeals denying the writ is affirmed.

Judgment affirmed.

Weygandt, C. J., Zimmerman, Taet, Matthias, Bell, Herbert and O’Neill, JJ., concur.